United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Decatur, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1408
Issued: March 1, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 12, 2018 appellant filed a timely appeal from a June 6, 2018 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a right hand and
wrist injury and right-sided rib contusion causally related to the accepted April 26, 2018
employment incident.
FACTUAL HISTORY
On April 27, 2018 appellant, then a 60-year-old rural carrier associate, filed a traumatic
injury claim (Form CA-1) alleging that, when stepping from his delivery vehicle on April 26, 2018
1

5 U.S.C. § 8101 et seq.

while in the performance of duty, he lost his footing and fell onto concrete, causing a right wrist
fracture and right-sided rib contusion. He stopped work on April 27, 2018.
In support of his claim, appellant submitted two form reports dated April 27, 2018 from
Antoniannette Pate, a nurse practitioner, who diagnosed a possible right wrist fracture and rightsided rib contusion. Ms. Pate noted work restrictions.
In a referral form dated April 27, 2018, Ms. Pate and Dr. Keith Fabrique, an attending
family practitioner, referred appellant to an orthopedic surgeon to evaluate right hand and wrist
pain for a possible fracture.
By development letter dated May 2, 2018, OWCP informed appellant that the evidence
submitted was insufficient to establish the claim. It advised him of the type of medical and factual
evidence needed, including a detailed description of the April 26, 2018 employment incident, and
a narrative report from his physician explaining how and why that event would cause the claimed
right hand and wrist condition. OWCP afforded appellant 30 days to submit the necessary
evidence.
In response, appellant submitted a chart note dated April 27, 2018 from Ms. Pate. He also
submitted a duty status report (Form CA-17) dated May 2, 2018 that does not bear a legible
signature.
By decision dated June 6, 2018, OWCP accepted that the April 26, 2018 incident occurred
as alleged. It denied the claim, however, finding that causal relationship had not been established.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee sustained a traumatic injury in the performance
of duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components, which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the

2

Supra note 1.

3

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

4

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

2

employment incident which is alleged to have occurred.5 The second component is whether the
employment incident caused a personal injury and generally can be established only by medical
evidence.6
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.7 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.8
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a right hand and
wrist injury and right-sided rib contusion causally related to the accepted April 26, 2018
employment incident.
Dr. Fabrique diagnosed right hand and wrist pain in a report dated April 27, 2018.
However, pain is a description of a symptom rather than a clear diagnosis of a medical condition.10
Dr. Fabrique also diagnosed a possible wrist fracture. However, medical opinions that are
speculative or equivocal are of diminished probative value.11 Therefore, the April 27, 2018 report
of Dr. Fabrique is of limited probative value and insufficient to establish a firm medical
diagnosis.12
Appellant also submitted reports from Ms. Pate, a nurse practitioner. The Board has held
that medical reports signed solely by a nurse practitioner are of no probative value as nurse

5

R.E., Docket No. 17-0547 (issued November 13, 2018); David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover,
51 ECAB 146 (1999).
6

R.E., id.

7

G.N., Docket No. 18-0403 (issued September 13, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

K.V., Docket No. 18-0723 (issued November 9, 2018); Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler,
45 ECAB 365 (1994).
9

Dennis M. Mascarenas, 49 ECAB 215 (1997).

10

D.A., Docket No. 18-0783 (issued November 8, 2018); C.B., Docket No. 09-2027 (issued May 12, 2010); Robert
Broome, 55 ECAB 339 (2004) (the Board has consistently held that pain is a symptom, not a compensable medical
diagnosis).
11

T.O., Docket No. 18-0139 (issued May 24, 2018); Lourdes Harris, 45 ECAB 545, 547 (1994).

12

Id.

3

practitioners are not considered physicians as defined under FECA and therefore are not competent
to provide a medical opinion.13
Appellant also provided a duty status report (Form CA-17) dated May 2, 2018 that does
not bear a legible signature. Reports bearing no signature or an illegible signature cannot be
identified as having been prepared by a physician and therefore, they do not constitute competent
medical opinion evidence.14
As appellant has not submitted rationalized medical evidence to establish an injury causally
related to the accepted employment incident, he has not met his burden of proof.
On appeal, appellant contends that OWCP should reimburse his medical expenses as the
employing establishment sent him to a “company doctor” who referred him to a specialist. As
explained above, he is not entitled to wage-loss compensation or medical benefits as the medical
evidence of record is insufficient to establish his claim. Also, the record does not contain an
authorization for medical treatment (Form CA-16), which would create a contractual obligation to
pay for the cost of examination or treatment.15
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right hand and
wrist injury and right-sided rib contusion causally related to the accepted April 26, 2018
employment incident.

13

See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by state law). S.J., Docket No. 17-0783, n.2
(issued April 9, 2018) (nurse practitioners are not considered physicians under FECA).
14

A medical report may not be considered as probative medical evidence if there is no indication that the person
completing the report qualifies as a physician as defined in 5 U.S.C. § 8101(2); L.F., Docket No. 18-0327 (issued
August 17, 2018); Merton J. Sills, 39 ECAB 572 (1988).
15

A properly completed CA-16 form authorization may constitute a contract for payment of medical expenses to a
medical facility or physician, when properly executed. The form creates a contractual obligation, which does not
involve the employee directly, to pay for the cost of the examination or treatment regardless of the action taken on the
claim. The period for which treatment is authorized by a Form CA-16 is limited to 60 days from the date of issuance,
unless terminated earlier by OWCP. See 20 C.F.R. § 10.300(c); P.R., Docket No. 18-0737 (issued November 2, 2018);
N.M., Docket No. 17-1655 (issued January 24, 2018), Tracy P. Spillane, 54 ECAB 608 (2003).

4

ORDER
IT IS HEREBY ORDERED THAT the June 6, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 1, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

